Barker, P. J.
—The precise legal proposition presented and discussed by the learned counsel for the appellants, and upon which he relies for the purpose of procuring a modification of the surrogate’s decree so as to permit the appellants to share in the distribution, received full and deliberate consideration in the case of Vanbeuren v. Dash (30 N. Y., 393.) _ The facts upon which the legal propositions are based in this case are similar in every essential particular to those presented by that. The rule of construction there adopted must be followed in disposing of this appeal, which leads to a confirmation of the surrogate’s decree.
Decree affirmed, with costs.
All concur.